Citation Nr: 1603187	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disorder.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978 and from May 1981 to April 1988.  His service from April 19, 1984, to April 25, 1988, was under other than honorable conditions and is a bar to VA benefits.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in August 2009 and December 2009.  The former declined to reopen the claims for service connection for disorders of the neck and left ankle; the latter denied the claim for service connection for a back disorder on the merits.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2014.  A transcript is of record.  

The issue of whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final was remanded by the Board in January 2015 for additional development; the Board deferred adjudication of the claims to reopen as they were inextricably intertwined with the issue of whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final was remanded by the Board in January 2015 in order for the RO to associate a copy of the letter notifying the Veteran of the administrative decision dated November 10¸ 2004, if such a letter was generated at the time the decision was rendered, or, if no such letter exists, to provide notice to the Veteran of the determination made in the administrative decision dated November 10¸ 2004, to include notice of his right to appeal, as required by 38 C.F.R. § 3.103.  

A notice letter dated September 22, 2015, has been associated with the electronic claims file (VBMS).  In pertinent part, the notice letter informed the Veteran that the evidence showed that his actions leading to the motorcycle accident on May 8, 1978 [sic] constitute willful misconduct and that the injuries sustained during the motorcycle accident more likely than not involved driving while under the influence and is a bar of service connected disability compensation benefits.  

In the November 2015 post-remand brief, the Veteran's representative indicated that the Veteran's contentions remain unchanged that the injuries he sustained in the noted motorcycle accident did not constitute willful misconduct and should not be determined to be a bar to benefits.  The Board interprets this as a notice of disagreement (NOD) to the determination made in the administrative decision dated November 10¸ 2004, with notice sent September 22, 2015.  

There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this issue.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

The claims to reopen remain inextricably intertwined with the issue of whether the November 2004 administrative decision is final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the issues of whether new and material evidence has been submitted to reopen the claims for service connection for disorders of the back, neck and left ankle will again be deferred.

The Board notes that in an October 26, 2015, letter, the Records Management Center in St. Louis, Missouri, acknowledged the Veteran's Privacy Act request dated September 8, 2015, requesting the entire VA claims folder on file at that office.  On remand, the RO should fulfill this request.  

Accordingly, the case is REMANDED for the following action:

1.  Fulfill the Veteran's September 8, 2015, request to the Records Management Center in St. Louis, Missouri for his entire VA claims folder.  

2.  Provide the Veteran a statement of the case with respect to the issue of whether the November 2004 administrative decision that determined the Veteran's actions leading to motorcycle accident injuries do not constitute as being in the line of duty and are a bar of service-connected disability compensation benefits was final.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




